Order filed March 5, 2020.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-18-00850-CV

                  EMILY SUZANNE FELAND, Appellant

                                      V.
                     DANIEL JOHN FELAND, Appellee

                  On Appeal from the County Court at Law
                           Austin County, Texas
                     Trial Court Cause No. 2016L-6652

                                 ORDER

      Appellant’s brief discloses the names of persons who were minors when the
underlying suit was filed. See Tex. R. App. P. 9.9(a)(3), (b). Accordingly, the
brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Texas Rule of
Appellate Procedure 9.9 on or before March 16, 2020.

                                    PER CURIAM